               IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :
                                        :
                v.                      :      1:19CR54-1
                                        :
STEVE BRANTLEY SPENCE                   :


                        AMENDED FACTUAL BASIS

      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and as a factual basis under Rule 11, Fed. R. Crim. P., states as follows:

      On December 3, 2018, at approximately 10:09 a.m., Officer Tuft-

Williams of the Virginia Beach Police Department (VBPD) responded to a call

for service at 4785 Alicia Drive, Apartment 325, in Virginia Beach, Virginia.

Upon arrival, the officer made contact with 32 year-old D.H., who was lying in

the back of an ambulance with EMS personnel. D.H. advised the officer that

she had been living at that address since October 2018 with her boyfriend,

Steve Brantley Spence. On the morning of December 3, 2018, D.H. argued

with Spence. While she was getting dressed, Spence wrapped his arm around

her neck and proceeded to “choke her out.” D.H. recalled that this was at

approximately 6:40 a.m. D.H. woke up at 7:12 a.m. and found that her car

keys, cell phone, and car were missing. When officers arrived, Spence was not




        Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 1 of 8
there. Two of D.H.’s minor children were present during the assault, a seven-

year-old and a six-month-old. Neither was harmed. Police saw injuries to

D.H., including a cut above her left eyebrow, swelling underneath both eyes, a

red mark on the corner of her mouth, and bruising on the right side of her neck.

Spence was charged by the VBPD with the felonies of strangulation, grand

larceny (two counts), and the misdemeanor of assault on a family member. The

car, a 2015 Mercedes Benz ML350, valued at $35,000, with license plate

number 4EVAMAC and VIN# 4JGDA5JB1FA574150, was entered into NCIC

as stolen.

      Later that day, D.H. told police she discovered a document in Spence’s

handwriting at the apartment. The document appeared to be a “hit list.” See

Attachment A.

      That same day, Officer D.K. Evans of the Greensboro Police Department

was working as a School Resource Officer at Ben L. Smith High School located

at 2401 South Holden Road in Greensboro, North Carolina. At approximately

12:40 p.m., Evans received an alert regarding an armed man in the cafeteria

of the school.   Evans immediately left his office and headed towards the

cafeteria. As he exited the doors to the school and directed students to return

to the building, Evans noticed Spence, armed with two handguns and carrying

a book bag, running in the courtyard from the cafeteria. Evans drew his service
                                       2




         Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 2 of 8
weapon and ordered Spence to drop the handguns. When Spence saw Evans

he continued to run towards the school’s tennis courts and then the school’s

football stadium. Evans caught up with Spence near Vanstory Street and

ordered him again to drop the handguns. Spence was slow to do so, first

dropping one of the handguns, and then the second one.

      Spence complied with a directive to go to the ground, but resisted being

handcuffed. The firearms recovered from Spence were a Jimenez Arms 9mm

handgun, model J.A. Nine, serial number 004695, and an Armscor of the

Philippines .38 caliber handgun, model M1911-A1 FS, serial number

CIT009091. Neither firearm had a round chambered but both had fully loaded

magazines. In the book bag Spence was carrying, officers recovered eight boxes

of ammunition – three boxes of Winchester 12 gauge buckshot, one box of

Winchester 12 gauge rifle slugs, one box of Aguila .38 super A+P, two boxes of

Winchester .38 super auto +p, and one box of Hornaday Zombie Max Bullets.

Search incident to arrest officers found car keys, a wallet, and a second loaded

magazine for a .38 caliber handgun.

      Evans then spoke with L.H. and P.J., both employees of the school. L.H.

noticed P.J. talking with Spence in the cafeteria and so she walked up to him

and asked “how can I help you”? L.H. noticed a handgun in the Spence’s

waistband. He then brandished a second handgun and told L.H. to back up.
                                       3




        Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 3 of 8
Once L.H. saw the handguns, she ran to the school to advise students of the

threat. L.H. later made an announcement over the school radio warning of the

threat.

      P.J. noticed Spence walking into the courtyard from the tennis courts

and went to look for him. P.J. found Spence drinking from a water fountain

near the cafeteria and asked if he could help him. Spence asked about two

people with the last name of King. P.J. pretended to call the names on his

radio, but was actually radioing Evans. At that time Spence lifted his hoodie

at the waist and showed P.J. a handgun. L.H. then approached and P.J. was

able to walk away and contact Evans on the school radio.

      While waiting for EMS to arrive, Sgt. Wimbush asked Spence if he was

lost, to which he replied, “no, I was looking for [A.K] and [M.K.].” Wimbush

asked who she was, and Spence said, “she’s a teacher here.” Wimbush asked

if she was a friend, to which Spence replied, “no, not really, no.” Sgt. Wimbush

asked Spence if he had a car nearby. Spence said that he had a teal Mercedes-

Benz SUV parked in the Denny’s parking lot near the intersection of West Gate

City Boulevard and South Holden Road. Spence said that he drove the vehicle

from Virginia to Greensboro and motioned to where the keys were. Spence

then stated that there was a 12 gauge shotgun in the backseat of the vehicle,

along with ammunition. Spence identified the handguns he had as a “1911”
                                       4




          Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 4 of 8
and a “9mm.” Spence told police that there was ammunition in his book bag,

he estimated 125 rounds for the 1911, 15 rounds for the 9mm, and 35 rounds

for the shotgun.

      Recovered from the Mercedes-Benz (pursuant to a later search warrant)

was a Remington Arms Company, Inc., 12 gauge shotgun, model 870 Tactical

Magnum, serial number RS54748Z. The shotgun was hidden under a leather

jacket. Also recovered was a gold Security Enforcement Officer badge on a

black leather clip, located in a compartment of the dashboard under the HVAC

controls. A Burger King bag was recovered containing a receipt “Burger King,

100 Market Drive, Emporia Virginia – 2 crois H/E/C, date 12/3/2018 at 9:32

hours.”

      Spence advised that he did not attend Smith High School, but that his

son’s mother taught there – formerly A.J., now A.K. Spence then advised,

“yeah, well, I should have planned it out a little better. I should have waited

for her instead of going to the school. This morning, I mean you guys might

want to check with the Virginia Beach PD, I killed someone this morning in

Virginia Beach. We were on a mission today and we just failed. I’ve got

another stop to make after this.”

      Spence referred to himself in the third person on multiple occasions, and

used the term “we.” Spence also stated his name was “Jeremiah” and “Steve”
                                       5




          Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 5 of 8
from time to time. Though he assumed different personalities, officers reported

that he never changed the tone of his voice or his demeanor. Spence denied

that he was on medication, drugs, or alcohol.

      In a later post-Miranda interview with Greensboro Detective J.J.

Palmenteri, Spence admitted coming to Greensboro in an effort to kill AK and

M.K. Prior to the interview Spence acted in an irrational and highly agitated

state, according to Palmenteri. He would roll on the floor and lay on the table.

Spence would not sit down and he paced quickly back and forth in the room.

      Police later interviewed A.K. and her husband M.K. at the school. Both

are employees at Smith High School. Spence was identified as the father of

A.K.’s son, P.S., date of birth XX/XX/2011, who she and her husband shared

custody of. As such, she was a “spouse or intimate partner” of Spence. A.K.

reported a relationship with Spence between 2008 and 2011. A.K. and M.K.

had heard from Spence approximately two weeks earlier, when he called

wanting to see his son. Prior to that time they had not heard from him since

2017. A.K. described a tumultuous relationship with Spence. Spence was

known by A.K. to openly carry a firearm. A.K. and M.K. did not know how

Spence discovered they were employed at the school.

      After Spence’s arrest, Greensboro Police were able to locate A.N. in

Durham, North Carolina. Like A.K., A.N. had a son with Spence, C.N., date of
                                       6




        Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 6 of 8
birth XX/XX/2017, during an earlier relationship. As such, she was a “spouse

or intimate partner” of Spence. They had been separated since December 2017.

A.N. also had custody of that son. Like A.K., A.N. described a tumultuous

relationship with Spence. Spence had last contacted her on October 28, 2018,

sending inappropriate images to her. On December 3, 2018, A.N. was informed

by police that her name was on a “hit list,” along with the names of her parents.

      This the 8th day of October, 2020.
                                           Respectfully submitted,

                                           MATTHEW G.T. MARTIN
                                           United States Attorney


                                           /S/ CLIFTON T. BARRETT
                                           Assistant United States Attorney
                                           Chief, Criminal Division
                                           NCSB #12858
                                           United States Attorney's Office
                                           Middle District of North Carolina
                                           101 S. Edgeworth St., 4th Floor
                                           Greensboro, NC 27401
                                           Phone: 336/333-5351




                                       7




        Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 7 of 8
               IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :
                                      :
                v.                    :       1:19CR54-1
                                      :
STEVE BRANTLEY SPENCE                 :


                       CERTIFICATE OF SERVICE

     I hereby certify that on October 8, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system to notify:

     Gregory Davis, Esq.

                                   Respectfully submitted,

                                   MATTHEW G.T. MARTIN
                                   United States Attorney


                                   /S/ CLIFTON T. BARRETT
                                   Assistant United States Attorney
                                   Chief, Criminal Division
                                   NCSB #12858
                                   United States Attorney's Office
                                   Middle District of North Carolina
                                   101 S. Edgeworth St., 4th Floor
                                   Greensboro, NC 27401
                                   Phone: 336/333-5351




                                      8




        Case 1:19-cr-00054-UA Document 49 Filed 10/08/20 Page 8 of 8
